IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

NINA L. MARTIN, individually and               NO. 68132-0-1
as Personal Representative of the
ESTATE OF DONALD R. MARTIN,                    DIVISION ONE
RUSSELL L. MARTIN, THADDEUS J.
MARTIN, and JANE MARTIN,

                    Appellants,

      v.
                                               UNPUBLISHED OPINION
DEMATIC dba/fka RAPISTAN, INC.,
MANNESMANN DEMATIC, and
SIEMENS DEMATIC; GENERAL
CONSTRUCTION COMPANY,
WRIGHT SCHUCHART HARBOR
COMPANY, WRIGHT SCHUCHART,
INC.; FLETCHER GENERAL, INC.,
and FLETCHER CONSTRUCTION
COMPANY NORTH AMERICA and
FLETCHER BUILDING, LTD.,                                                   CD



                    Respondents.               FILED: October 14, 2013


      Leach, C.J. — Donald Martin suffered a fatal injury while working at a

Kimberly Clark paper plant. His wife and children (collectively "the Martins")

appeal the trial court's summary dismissal of their claims against General

Construction Company (General Construction) and           Fletcher Construction

Company North America (FCCNA).           General Construction cross appeals,

challenging the trial court's denial of two summary judgment motions.
NO. 68132-0-1/2




      Because General Construction did not assume liability for the Martins'

claims and the statute of limitations barred the claims against FCCNA, we affirm

the trial court's dismissal of Martins' claims against General Construction and

FCCNA.     Because a trial court's decision denying a motion for summary

judgment does not constitute a final judgment, we do not address General

Construction's cross appeal.

                                       FACTS


      On August 13, 2004, a component of Tissue Machine No. 5 (TM5) at

Kimberly Clark's Everett paper plant fatally crushed Donald Martin.    The TM5

was installed as part of a large construction project in 1981 when Scott Paper

owned the plant. Wright Schuchart Harbor Co. (WSH) erected the TM5.

      The parties dispute WSH's identity and ownership history.         General

Construction asserts the following history. At the time of the TM5 installation,

Wright Schuchart Inc. owned WSH.        In 1987, Fletcher Construction Company

Ltd., a subsidiary of FCCNA, purchased Wright Schuchart Inc.        At the time,

FCCNA was a subsidiary of Fletcher Challenge, a multinational corporation

involved in industrial construction.     In 1993, Fletcher Challenge merged

numerous subsidiaries, including WSH, into a single company, Fletcher General

Inc. Fletcher General succeeded to WSH's preexisting liabilities.
NO. 68132-0-1/3




         In 1996, senior management of Fletcher General formed GC Investment

Co. for the purpose of acquiring the majority of Fletcher General's assets. To

complete this acquisition, Fletcher General transferred these assets to a wholly

owned subsidiary, General Construction, and in exchange received all the

outstanding stock of General. Fletcher General sold this stock to GC Investment.

Their stock purchase agreement incorporated as exhibits a memorandum of

transfer of assets for capital contribution purposes and two memoranda of

assumption of liabilities executed by Fletcher General and General Construction

to accomplish the asset transfer to General Construction.          Both the stock

purchase agreement and the memoranda of assumption of liabilities, in virtually

identical language, defined and allocated "assumed liabilities," which General

Construction acquired, and "excluded liabilities," which Fletcher General retained.

Fletcher General agreed to indemnify General Construction for excluded

liabilities.


         In 2001, Fletcher General and Fletcher Construction Company Ltd.

merged into FCCNA. Following the merger, General Construction and FCCNA

agreed that FCCNA would continue to exist until at least 2006 and maintain a

minimum bond or level of assets to cover its potential liabilities. FCCNA filed a

certificate of dissolution on June 26, 2007.
NO. 68132-0-1/4




       FCCNA asserts that "Wright Schuchart Harbor Joint Venture," a "separate

and distinct corporate legal entity" from Wright Schuchart Inc. or Wright

Schuchart Company, installed TM5.1                In interrogatories, Ronald Johnson,

FCCNA's records custodian, stated,

       The entities which previously comprised of Wright Schuchart
       Harbor Joint Venture had changed their names as necessary and
       were transferred to Sprague Resources Corporation as dividends
       by June 30, 1987 prior to the sale of Wright Schuchart, Inc. to
       Fletcher.     Thus, these entities were not included in the sale of
       Wright Schuchart, Inc. to Fletcher in October 1987.

Johnson also testified that the joint venture "would be labeled Wright Schuchardt

[sic] Harbor, a joint venture, or sometimes it was labeled just Wright Schuchardt

[sic] Harbor. And that joint venture was owned by several different entities, which

did not include Wright Schuchardt, [sic] Incorporated."2

       On June 29, 2007, the Martins filed this wrongful death and survival action

against defendants that the Martins alleged were responsible for Mr. Martin's

death, including "General Construction Company dba/fka Wright Schuchart

Harbor Company." The complaint did not name FCCNA as a defendant.                 On

October 19, 2007, General Construction answered the Martins' complaint and

asserted third party claims against Fletcher General and Fletcher Pacific


       1 FCCNA did not raise this argument in its motion to dismiss, but the court
referred to it in granting the dismissal.
       2The record does not contain the equipment erection contract. We do not
resolve the conflicting histories but use "WSH" to refer to whichever entity
installed the TM5.
                                            -4-
NO. 68132-0-1/5




Construction Company Ltd. (Fletcher Pacific). On December 11, 2009, General

Construction moved for summary judgment, asserting that it was not liable as a

successor to WSH. The trial court denied the motion on March 16, 2010.

       The Martins filed an amended complaint on January 22, 2010, joining

FCCNA as a defendant. In its answer to the amended complaint, FCCNA raised

the statute of limitations as an affirmative defense.

       On April 8, 2010, the Martins moved for summary judgment to establish

General Construction's liability as a successor to WSH and Fletcher General.

The court denied this motion. On October 1, 2010, General Construction filed a

renewed motion for summary judgment based on the lack of successor liability.

The trial court granted this motion and denied the Martins' subsequent motion for

reconsideration.


       On November 23, 2010, FCCNA moved to dismiss, arguing that "the

statute of limitations for plaintiffs' claims against this defunct corporation had

expired by January 2010 when FCCNA was added as a party to this lawsuit."

The court granted the motion on January 13, 2011, and denied the Martins'

subsequent motion for reconsideration. It concluded that the Martins' amended

complaint did not relate back to the date of the original complaint under CR 15(c).

The Martins appeal, and General Construction cross appeals.



                                         -5-
NO. 68132-0-1/6




                             STANDARD OF REVIEW


       We review summary judgment orders de novo, engaging in the same

inquiry as the trial court.3 Summary judgment is proper if, viewing the facts and

reasonable inferences in the light most favorable to the nonmoving party, no

genuine issues of material fact exist and the moving party is entitled to judgment

as a matter of law.4 A genuine issue of material fact exists if reasonable minds

could differ about the facts controlling the outcome of the litigation.5

       In reviewing summary judgment orders, we consider supporting affidavits

and other admissible evidence based upon the affiant's personal knowledge.6 "A
party may not rely on mere allegations, denials, opinions, or conclusory

statements, but, rather must set forth specifics indicating material facts for trial."7
We review the denial of a motion for reconsideration for abuse of discretion.8

                                     ANALYSIS


       The Martins raise two sets of issues. First, the Martins assert that General

Construction assumed successor liability for WSH's torts under the stock


       3 Michak v. Transnation Title Ins. Co., 148 Wash. 2d 788, 794, 64 P.3d 22
(2003).
       4 CR 56(c); Michak, 148 Wash. 2d at 794-95.
       5 Hulbert v. Port of Everett, 159 Wash. App. 389, 398, 245 P.3d 779, review
denied, 171 Wash. 2d 1024 (2011).
       6 Int'l Ultimate. Inc. v. St. Paul Fire & Marine Ins. Co., 122 Wash. App. 736,
744, 87 P.3d 774 (2004).
      7 Int'l Ultimate, Inc., 122 Wash. App. at 744.
      8 Brinnon Grp. v. Jefferson County, 159 Wash. App. 446, 485, 245 P.3d 789
(2011) (citing Lilly v. Lynch, 88 Wash. App. 306, 321, 945 P.2d 727 (1997)).
                                          -6-
NO. 68132-0-1/7




purchase agreement and memoranda of assumption of liabilities. Second, the

Martins assert that the statute of limitations does not bar their claims against

FCCNA because those claims did not accrue until the Martins discovered

FCCNA's identity as WSH's successor, that the filing and serving of the original

summons and complaint tolled the statute of limitations, and that the amended

complaint related back to the date of the original complaint for purposes of the

statute of limitations. We disagree.

Successor Liability

      The Martins claim that General Construction "expressly assumed liability

for tort claims such as those alleged by the Martin family under the terms of the

Stock Purchase Agreement and the two Memoranda of Assumption of Liabilities"

with Fletcher General, WSH's successor.           In Washington, a corporation

purchasing another corporation's assets generally "does not, by reason of the

purchase of assets, become liable for the debts and liabilities of the selling

corporation."9 This rule does not apply if "the purchaser expressly or impliedly

agrees to assume liability."10 Martin claims that this exception applies here.
       The stock purchase agreement stated that General Construction would, as

of the organization date, assume "all of the Assumed Liabilities to which Seller


       9 Creech v. AGCO Corp.. 133 Wash. App. 681, 684, 138 P.3d 623 (2006)
(citing Hall v. Armstrong Cork, Inc., 103 Wash. 2d 258, 261, 692 P.2d 787 (1984)).
       10 Creech, 133 Wash. App. at 684 (citing Hall, 103 Wash. 2d at 261-62).
                                        -7-
NO. 68132-0-1/8




was subject as of the Organization Date." (Emphasis added.) The agreement

also stated that, at closing, General Construction "shall assume from Seller all

additional Assumed Liabilities to which Seller becomes subject between the

Organization Date and the Closing Date." The organization date was October

10, 1996, and the closing date was October 17, 1996. The stock purchase

agreement required General Construction to deliver two separate "memorand[a]

of assumption of liabilities" at closing, one effective as of the organization date

and the other effective as of the closing date.

       The stock purchase agreement defined "assumed liabilities":

              "Assumed Liabilities" means the obligations, liabilities and
       expenses of Seller or General included in clauses (i) through (ix)
       below, except to the extent any such obligations, liabilities and
       expenses are covered by insurance, held by Seller with respect to
       events occurring prior to Closing, in which case they shall constitute
       Excluded Liabilities:

              (iii) All extraordinary liabilities of Seller or General incurred
              outside the ordinary course of business of Seller or General
              after July 1, 1996 and that are not accounted for as project
              costs under any Pre 7/23 Bonded Jobs in accordance with
              Seller's existing project accounting practices, including,
              without limitation:

                     (A) all liabilities and obligations arising out of,
                     resulting from, or relating to claims, whether founded
                     upon negligence, strict liability in tort, and/or other
                     similar legal theory, seeking compensation or
                     recovery for or relating to injury to person or damage
                     to property with respect to the operation of the
                     Business;



                                         -8-
NO. 68132-0-1/9


               provided, that, the Assumed Liabilities shall not include any
               extraordinary liabilities of Seller incurred by Seller after the
               Closing with respect to the portion of the Business retained
               by Seller, or any other activities of Seller unrelated to the
               Business.

The agreement also defined "excluded liabilities," which included "[a]ll obligations
or liabilities of the Business, Seller or any of its Affiliates of any nature

whatsoever, arising with respect to any acts, actions, omissions, or events

occurring prior to July 1, 1996."

       Both memoranda of assumption of liabilities defined "assumed" and

"excluded" liabilities similar to the stock purchase agreement. The memoranda

also stated,

               General Construction Company . . . does hereby assume
       and accept from Fletcher General, Inc., ... the liabilities and
       obligations described on the attached Schedule A (the
       "Assumption," the liabilities and obligations described on attached
       Schedule A being the "Assumed Liabilities"). No assumption or
       acceptance of the liabilities or obligations described on attached
       Schedule B (the "Excluded Liabilities") is intended or is hereby
       effected.

       The Martins argue that the phrase "to which Seller was subject" in the
stock purchase agreement description of assumed liabilities includes "inchoate or
contingent future liabilities." They assert, "The Organization Date Memorandum
of Assumption of Liabilities . . . does not limit the assumption to only those
liabilities incurred between July 1, 1996, and the Organization or Closing Dates."
The Martins contend, "To harmonize these provisions of the agreement and give
NO. 68132-0-1/10




effect to all of them," the stock purchase agreement "should be understood as

applying to the organizational phase of the transaction rather than

closing, . . . and the meaning of the phrase 'subject to' should be understood as

including both existing and future liabilities."

       General Construction claims that it assumed only "(1) liabilities to which

Fletcher General was subject as of October 10, 1996 (the Organization Date),

and (2) additional liabilities to which Fletcher General became subject between

October 10, 1996 (the Organization Date) and October 17, 1996 (the Closing

Date)." Because Mr. Martin died in 2004, General Construction did not assume

liability for his death.

        We conclude that General Construction did not assume liability for the

Martins' claims.       Because Mr. Martin's injuries occurred in 2004, Fletcher

General was not subject to these claims at any time before the closing of the

stock sale. Thus, the Martins' claims do not satisfy the definition of "assumed

liabilities." The Martins offer no authority to support their contrary interpretation.

        Additionally, if we accept the Martins' construction of the phrase "to which

Seller was subject," their claims fall squarely within the definition of "excluded
liabilities." This definition included as "excluded liabilities" "[a]ll obligations or

liabilities of the Business, Seller or any of its Affiliates of any nature whatsoever,



                                           -10-
NO. 68132-0-1/11




arising with respect to any acts, actions, omissions or events occurring prior to

July 1, 1996."

       The "act" that gave rise to the Martins' claims was the installation of a

defective component of the TM5, which occurred in 1981. From 1996 until 2008,

General Construction performed certain services "related to TM5 or in the area of

TM5 at the direction of Kimberly Clark."      But the Martins offer no evidence

showing that WSH or General Construction performed any work on or after July

1, 1996, that contributed to Mr. Martin's death. Therefore, General Construction

did not assume the liability, and the trial court properly granted summary

judgmenton this claim and denied the Martins' motion for reconsideration.

Statute of Limitations


       The Martins also challenge the dismissal of their claims against FCCNA

based upon the three-year statute of limitations for personal injury actions, RCW

4.16.080(2). Mr. Martin's injuries occurred on August 13, 2004. The Martins filed

their original complaint on June 29, 2007, within the three-year limitation period,

but did not file their amended complaint joining FCCNA as a defendant until

January 22, 2010, well outside the three-year limitation period.

       The Martins challenge the court's dismissal on three grounds:        (1) the

claims did not accrue against FCCNA until the Martins discovered that FCCNA

was WSH's successor, (2) filing the initial summons and complaint and serving

                                       -11-
NO. 68132-0-1/12




the other defendants tolled the statute of limitations under RCW 4.16.170, and

(3) the amendment naming FCCNA relates back to the filing date of the original
complaint under CR 15(c) because the amendment merely corrected a misnomer

and FCCNA had actual notice of the complaint within the limitations period. We

affirm the dismissal and also the denial of the Martins' motion for reconsideration.

       The Martins assert that their claims against FCCNA did not accrue until

they discovered FCCNA's identity as a successor to WSH. They allege that they
first learned FCCNA was a successor in December 2009 when General

Construction filed a motion for summary judgment stating that FCCNA "had

succeeded the liabilities of WSH." The Martins argue that FCCNA's identity as a

successor to WSH was "obscure" because of "a series of complex and non

public mergers and acquisitions over an extended period oftime."
       The statute of limitations is an affirmative defense.11 The party asserting

the defense—here, FCCNA—bears the burden of proving facts that establish it.12
In Washington, when a delay occurs between the time of an injury and the
plaintiff's discovery of that injury, the court may apply the discovery rule.13 This
rule tolls the date of accrual "until the plaintiff knows or, through the exercise of

       11 Brown v. ProWest Transp. Ltd., 76 Wash. App. 412, 419, 886 P.2d 223
(1994) (citing Haslund v. City of Seattle, 86 Wash. 2d 607, 620, 547 P.2d 1221
(1976)).
       12 Brown, 76 Wash. App. at 419 (citing Haslund, 86 Wash. 2d at 620-21).
       13 Giraud v. Quincv Farm & Chem., 102 Wash. App. 443, 449, 6 P.3d 104
(2000) (citing Crisman v. Crisman, 85 Wash. App. 15, 20, 931 P.2d 163 (1997)).
                                        -12-
NO. 68132-0-1/13




due diligence, should have known all the facts necessary to establish a legal
claim."14 A plaintiff asserting this discovery rule must show that he or she could
not have discovered the relevant facts earlier.15 The jury determines whether the

plaintiff meets this burden, unless the facts are susceptible of only one
reasonable interpretation.16
       The Martins cite Orear v. International Paint Co.17 to support their

argument. But Orear was a products liability case where the connection between
the plaintiff's latent injury and the allegedly defective product was "difficult to
trace."18 Here, the connection between the injury and its cause is clear.

       In In re Estates of Hibbard,19 our Supreme Court held that the discovery

rule applies only to claims "in which the plaintiffs could not have immediately
known of their injuries due to professional malpractice, occupational diseases,
self-reporting or concealment of information by the defendant" and to "claims in
                                                                                 ,.20
which plaintiffs could not immediately know of the cause of their injuries.

       14
            Giraud, 102 Wash. App. at 449 (citing Crisman, 85 Wash. App. at 20; Allen
v State, 118 Wash. 2d 753, 758, 826 P.2d 200 (1992)).
       15 Giraud, 102 Wash. App. at 449-50 (citing G.W. Constr. Corp. v. Prof'l
Serv. Indus., Inc., 70 Wash. App. 360, 367, 853 P.2d 484 (1993)).
       16 Giraud, 102 Wash. App. at 450 (citing Goodman v. Goodman, 128 Wash. 2d
366, 373, 907 P^2d 290 (1995)).
       17 59 Wash. App. 249, 796 P.2d 759 (1990).
       18 Orear, 59 Wash. App. at 256.
       19 118 Wash. 2d 737, 749-50, 826 P.2d 690 (1992).
       20 Schwindt v. Commonwealth Ins. Co.. 94 Wash. App. 504, 509 n.10, 972
P.2d 570 (1999), rev'd on other grounds by 140 Wash. 2d 348, 997 P.2d 353
 (2000).
                                        -13-
NO. 68132-0-1/14




Where Washington courts have applied the rule, the plaintiff has lacked the

means or ability to ascertain that a legal cause of action accrued.

       FCCNA's identity as a successor was a matter of public record when the

Martins filed their initial complaint. Despite the Martins' allegation that "[n]one of

the records refer[s] to WSH, let alone connects] the dots between WSH and

FCCNA," an examination of the documents suggests otherwise. The record

contains the articles of incorporation of Wright Schuchart Inc., dated May 27,

1976; the articles of amendment changing name from Wright Schuchart Inc. to

Fletcher General Inc., dated March 1, 1993; and the articles of merger of Fletcher

General Inc. into Fletcher Construction Company North America, dated March

29, 2001. Additionally, an article published in The Seattle Times newspaper in

1993, as well as a page on General Construction's web site, describe WSH's

corporate history. Because the Martins were on inquiry notice that FCCNA was a
successor, we decline to apply the discovery rule and conclude that the Martins'

claim began to accrue from the time of Mr. Martin's accident.

       The Martins also argue that filing their initial complaint and summons and

serving the other defendants tolled the statute of limitations under RCW
4.16.170.    Accordingly, the Martins claim, their amended complaint naming

FCCNA was timely.




                                         -14-
NO. 68132-0-1/15




      RCW 4.16.170 states, "For the purpose of tolling any statute of limitations

an action shall be deemed commenced when the complaint is filed or summons

is served whichever occurs first." After filing the complaint, the plaintiff "shall

cause one or more of the defendants to be served personally, or commence

service by publication within ninety days."

       The Martins cite Sidis v. Brodie/Dohrmann. Inc.,21 a case that involved

multiple defendants, to support their assertion. In Sidis, our Supreme Court held
that, under RCW 4.16.170, serving one named defendant tolls the statute of

limitations regarding any unserved named defendant.22 The Sidis court stated
that the case did not concern unnamed defendants.23 In dictum, it noted that "in

some cases, if identified with reasonable particularity, 'John Doe' defendants

may be appropriately 'named' for purposes of RCW 4.16.170."24 The Martins
argue that we should apply the dictum in Sidis as law, asserting that Iwai v.
State.25 a Division Three case, and Bresina v. Ace Paving Co.,26 a Division Two

decision, support this approach.




       21 117Wn.2d325, 815P.2d781 (1991).
       22 Sidis. 117Wn.2dat329.
       23 Sidis, 117Wn.2dat331.
       24 Sidis, 117Wn.2dat331.
       25 76 Wash. App. 308, 884 P.2d 936 (1994).
       26 89 Wash. App. 277, 948 P.2d 870 (1997).
                                        -15-
NO. 68132-0-1/16




       In Iwai, the court declined to extend the holding in Sidis to "unnamed 'John

Doe' defendants,"27 and it did not explicitly discuss or cite the dictum in its

opinion. The court explained, "'[E]ven in jurisdictions which permit a fictitious

name practice it is not universally held that the statute of limitations is tolled until

the true identity of the defendant is discovered.'"28 Nonetheless, Division Three
concluded in Jwai that a "broad designation of John Doe Defendants allegedly

'negligent or otherwise responsible'" did not identify the later-named defendant

sufficiently to justify tolling the statute of limitations.29
        In Bresina, the plaintiff served at least one named defendant before the

statute of limitations expired but filed an amended complaint substituting Ace

Paving for unnamed defendant "ABC Corporation" after it expired.30 The court
stated that it was not clear whether jwai rejected the Sidis dictum or whether

Division Three "assumed the validity of the Sidis dictum while holding that its

requirements were not met by Iwai's description" of the unnamed defendant.31 In
Bresina, Division Two applied the latter approach and "assume[d] that a plaintiff

can toll the period for suing an unnamed defendant by timely filing and serving a

named defendant—if, but only if, the plaintiff identifies the unnamed defendant

        27 Iwai, 76 Wash. App. at 312.
        28 Iwai, 76 Wash. App. at 312 (quoting Mergenthaler v. Asbestos Corp. of
Am., 500 A.2d 1357, 1363 n.11 (Del. Super. Ct. 1985)).
      29 Iwai, 76 Wash. App. at 312.
        30 Bresina, 89 Wash. App. at 279.
        31 Bresina, 89 Wash. App. at 281-82.
                                             -16-
NO. 68132-0-1/17




with 'reasonable particularity' before the period for filing suit expires."32 The court
determined that the plaintiff's description of the unnamed defendant did not

identify the defendant with "reasonable particularity."33 It reasoned that the
plaintiff could have obtained the name by proper investigation or by filing a

complaint and seeking discovery.34 The court explained that a major factor in

determining "reasonable particularity" is

         the nature of the plaintiff's opportunity to identify and accurately
         name the unnamed defendant; if a plaintiff identifies a party as
         "John Doe" or "ABC Corporation," after having three years to
         ascertain the party's true name, it will be difficult to say, at least in
         the vast majority of cases, that the plaintiff's degree of particularity
         was "reasonable."[35]

The plaintiff offered no reason for failing to obtain Ace Paving's true name during

the limitations period.36 No published Division One decision has addressed this

issue.


         The Martins argue that RCW 23B.11.060(1) "confirm[s] the identity of

interest between the merged corporation and its successor, so that following

merger, naming the merged corporation in a lawsuit is equivalent to describing

the surviving corporation with reasonable particularity." They state that they "[do]

not seek to impose liability" under this statute but cite the law "to illustrate the


         32   Bresina, 89 Wash. App. at 282.
         33   Bresina. 89 Wash. App. at 282.
         34   Bresina. 89 Wash. App. at 282.
         35   Bresina, 89 Wash. App. at 282.
         36   Bresina, 89 Wash. App. at 282.
                                             -17-
NO. 68132-0-1/18




identity of interest between a predecessor and successor corporation and how

the reasonable particularity standard of Sidis has been satisfied."

       Under RCW 23B.11.060(1 )(d), when a merger takes effect,                    "[a]

proceeding pending against any corporation party to the merger may be

continued as if the merger did not occur or the surviving corporation may be

substituted in the proceeding for the corporation whose existence ceased." This

statute allows a plaintiff's action against a defunct entity to continue if the lawsuit

was pending at the time of the merger. The Martins' action was not pending at

the time of any merger. The most recent merger occurred in 2001, three years

before Mr. Martin's death, when Fletcher General merged with FCCNA. The

Martins cite no authority demonstrating that identifying a defunct corporation well

after the statute of limitations expired, and long after a merger took place,

constitutes "reasonable particularity."

       Because the Martins neither named FCCNA as a defendant in the original

complaint nor served the company, serving the named defendants did not toll the

statute of limitations as to FCCNA. No court in Washington has explicitly stated

that the Sidis dictum is law or recognized the statute of limitations as being tolled

as to a defendant who is neither named in the complaint nor served within the

limitations period. The filing of the initial complaint did not toll the three-year

statute of limitations.


                                          -18-
NO. 68132-0-1/19




      The Martins also claim that their amended complaint naming FCCNA was

timely because the amendment related back to the date of the original complaint

for purposes of the statute of limitations under CR 15(c). When reviewing a trial

court's determination of relation back, we look to whether the requirements of CR

15(c) have been met.37 "Some opinions do refer to abuse of discretion as the

standard for reviewing a decision under CR 15(c), probably because the issue

often arises in connection with a motion for leave to amend."38 This case does

not concern whether the court properly granted the Martins' motion for leave to

amend its complaint.

      CR 15(c) states, "Whenever the claim or defense asserted in the amended

pleading arose out of the conduct, transaction, or occurrence set forth or

attempted to be set forth in the original pleading, the amendment relates back to

the date of the original pleading."     When an amended complaint adds or

substitutes a new party, the amended complaint relates back to the date of the

original complaint if the party seeking to amend proves that it has satisfied three

conditions:39 (1) the new party received notice of the institution of the action so



       37 Perrin v. Stensland, 158 Wash. App. 185, 193, 240 P.3d 1189(2010).
       38 Perrin, 158 Wash. App. at 192. The parties dispute the correct standard of
review.
       39 Segaline v. Dep't of Labor & Indus., 169 Wash. 2d 467, 476-77, 238 P.3d
1107 (2010) (citing Foothills Dev. Co. v. Clark County Bd. of County Comm'rs, 46
Wash. App. 369, 375, 730 P.2d 1369 (1986)).
                                       -19-
NO. 68132-0-1/20




that he or she will not be prejudiced in making a defense on the merits;40 (2) the
new party knew or should have known that but for a mistake concerning the

proper party's identity, the plaintiff would have brought the action against him or

her;41 and (3) the plaintiffs delay in adding the new party was not due to

"inexcusable neglect."42 "'[Inexcusable neglect exists when no reason for the

initial failure to name the party appears in the record.'"43 It includes delay due to
"'a conscious decision, strategic or tactic.'"44 Whether the party seeking to

amend its complaint satisfies these conditions is an issue of fact.45
       "CR 15(c) is to be liberally construed on the side of allowance of relation

back of an amendment that adds or substitutes a new party after the statute of

limitations has run, particularly where the opposing party will be put to no

disadvantage."46 But when applying CR 15(c), the court must protect the new




        40 Segaline, 169 Wash. 2d at 476-77 (citing CR 15(c)).
        41 Segaline. 169 Wash. 2d at 477 (citing CR 15(c)).
        42 Segaline, 169 Wash. 2d at 477 (citing Stansfield v. Douglas County, 146
Wash. 2d 116, 122, 43 P.3d 498 (2002)). "Adding a new party requires a showing
that it was not due to 'inexcusable neglect' because amendment of a complaint is
not intended to serve as a mechanism to circumvent or extend a statute of
limitations." Segaline, 169 Wash. 2d at 477 n.9.
      43 Segaline. 169 Wash. 2d at 477 (alteration in original) (internal quotation
marks omitted) (quoting Stansfield. 146 Wash. 2d at 122).
      44 Segaline. 169 Wash. 2d at 477 (quoting Stansfield, 146 Wash. 2d at 121).
       45 Segaline. 169 Wash. 2d at 477.
       46 Perrin. 158 Wash. App. at 194.
                                         -20-
NO. 68132-0-1/21




defendant's due process rights—"an opportunity to be heard at a meaningful time

and in a meaningful manner."47

      Here, the parties do not dispute that the claims the Martins asserted in the

amended complaint arose out of the same conduct, transaction, or occurrence

set forth in the original pleading.      The Martins cite Bailey v. Innovative

Management & Investment. Inc.48 and Mitchell v. CFC Financial LLC.49 cases

outside this jurisdiction, to argue that their amended complaint related back

because the amendment did not add a new party but merely corrected a

misnomer.


      The Martins filed the amended complaint approximately three years after

the statute of limitations expired.   The trial court assumed the Martins could

establish that FCCNA received notice of the lawsuit on July 25, 2007, when

General Construction purportedly tendered defenses to Fletcher General.

General Construction tendered the defenses under the 1996 stock purchase

agreement, in which Fletcher General agreed to "defend, indemnify and hold

General harmless" from claims regarding excluded liabilities. The court noted,




       47 Pub. Util. Dist. No. 1 of Klickitat County v. Walbrook Ins. Co., 115 Wash. 2d
339, 349, 797 P.2d 504 (1990) (citing Wilson v. Bd. of Governors. Wash. State
BarAss'n. 90 Wash. 2d 649, 656, 585 P.2d 136 (1978)).
       48 890 S.W.2d 648 (Mo. 1994).
       49 230 F.R.D. 548 (E.D. Wis. 2005).
                                        -21-
NO. 68132-0-1/22




however, that "the exhibit provided by Plaintiff in this regard was not properly

authenticated."

      The Martins provide no evidence to support the second condition—that

FCCNA knew or should have known that but for a mistake, it would have been

named in the original complaint.      They contend that FCCNA "had at least

constructive knowledge that it was mistakenly omitted from the original

complaint" "based on naming ... its predecessor WSH as a defendant in the

original complaint, the tender of defense by General Construction, and FCCNA's

forwarding the tender letter to its insurer." But, as the trial court explained,

FCCNA argues that Wright Schuchart Harbor Joint Venture, an entity whose

assets and liabilities never merged with any Fletcher entity, performed the work

at issue. The Martins provide no evidence to rebut this assertion. Additionally,

FCCNA filed a certificate of dissolution in 2007. Therefore, FCCNA would have

no reason to know that it should have been named in the original complaint or

that it might be liable to the Martins for any damages.

       Even if the Martins meet the first two conditions for relation back, they fail

to demonstrate excusable neglect.         They compare this case to Perrin v.

Stensland,50 where the plaintiff named the deceased driver rather than the

driver's estate because he was unaware of the driver's death. Perrin concerned


       50158Wn.App. 185, 189, 194, 240 P.3d 1189(2010).
                                        -22-
NO. 68132-0-1/23




a claim of lack of due diligence in amending the complaint after learning the

correct party.51 The plaintiff served the driver's widow, who provided notice to
the insurer under the same policy as the driver.52 The court determined that the
estate was not prejudiced because it should have known that the plaintiff would
have named the estate but for the mistaken belief that the driver was still alive.53
No evidence showed that Perrin "made a strategic choice to avoid naming the

estate."54

       The Martins provide no evidence of actions that they took to determine the

correct parties before the statute of limitations expired or what information any
investigation revealed. As discussed above, the articles of amendment changing
the name of WSH to Fletcher General Inc., as well as the articles of merger of

Fletcher General Inc. into FCCNA, were public records available at the time that

the Martins filed their original pleading.         FCCNA also points to a newspaper

article and a page on General Construction's web site discussing the corporate
history of WSH. And, again, FCCNA dissolved in 2007. Our Supreme Court has
found inexcusable neglect when the party seeking to amend did not know the
additional party's identity but could have discovered it from public records.55
        51   Perrin, 158 Wash. App. at   188.
        52   Perrin, 158 Wash. App. at   188-89.
        53   Perrin, 158 Wash. App. at   202.
        54   Perrin, 158 Wash. App. at   202.
        55 See Haberman v. Wash. Pub. Power Supply Svs., 109Wn.2d 107, 174-
75 744 P2d 1032, 750 P.2d 254 (1987) (no excuse where omitted parties'
                                            -23-
NO. 68132-0-1/24




      Even if, as the Martins allege, there were a "series of complex and non

public mergers and acquisitions over an extended period of time," General

Construction filed its answer and third party complaint in October 2007, asserting

claims against third party defendants Fletcher General and Fletcher Pacific as

the correct successors in interest.    General Construction's third party claims

should have provided notice to the Martins of potential liability as to at least the

Fletcher entities that General Construction named. Instead, the Martins did not

file their first amended complaint until January 2010. Because the Martins do not

offer a persuasive reason for this delay, they fail to demonstrate excusable

neglect. Thus, the amendment does not relate back to the original pleading, and

the statute of limitations bars the Martins' claims against FCCNA.

General Construction's Cross Appeals

       General Construction raises three issues in its cross appeal.        First, it

claims that the trial court erred in denying its first motion for summary judgment

contending that the Martins' claims constituted an "excluded liability" under the

1996 stock purchase agreement. Second, it asserts that the trial court erred in

denying its motion for summary judgment arguing that the statute of repose

barred the Martins' claims.    Third, it challenges the trial court's denial of its

identity available from a variety of public sources); Tellinghuisen v. King County
Council, 103 Wash. 2d 221, 224, 691 P.2d 575 (1984) (no excuse where omitted
parties' identity was matter of public record); S. Hollywood Hills Citizens Ass'n v.
King County, 101 Wash. 2d 68, 77-78, 677 P.2d 114 (1984) (same).
                                        -24-
NO. 68132-0-1/25




motion for summary judgment contending that WSH was not liable under

Washington's product liability act, chapter 7.72 RCW.

       A party can appeal only a final judgment.56 The denial of a summary
judgment "has no preclusive effect on further proceedings. ... It does not end

proceedings, but rather permits them to proceed.           The denial of a summary

judgment motion is not a final order that can be appealed."57 Therefore, we
decline to address the issues that General Construction raises in its cross

appeal.

                                    CONCLUSION


       Because the Martins fail to show that General Construction assumed

liability for their claims and fail to show that the trial court erred in its application

of the statute of limitations, we affirm.




WE CONCUR:




^Oti^^SY                                                        r*-y±       \

       56 RAP 2.2(a).
       57 In re Estate of Jones, 170 Wash. App. 594, 605, 287 P.3d 610 (2012)
(citing Zimnv v. Lovric. 59 Wash. App. 737, 739, 801 P.2d 259 (1990); Roth v. Bell.
24 Wash. App. 92, 104, 600 P.2d 602 (1979)).
                                            -25-